DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3 – 6, 12, and 16 - 28 are objected to because of the following informalities:
Claim 1 recites “the number of utility cables is configured to carry …” in the fifth paragraph after the preamble. Examiner believes this to be a grammatical error and will interpret as “the number of utility cables are configured to carry …”
Claim 1 further recites “the number of utility connection devices is associated with …” in the last paragraph. Examiner believes this to be a grammatical error and will interpret as “the number of utility connection devices are associated with …”
Claim 21 recites “wherein the plurality of stabilizing members is configured to …” in the first paragraph after the preamble. Examiner believes this to be a grammatical error and will interpret as “wherein the plurality of stabilizing members are configured to …”
Claim 21 further recites “… such that the plurality of stabilizing members is in contact …” in the last paragraph. Examiner believes this to be a grammatical error and will interpret as “… such that the plurality of stabilizing members are in contact …”
Claim 23 recites “wherein the plurality of stabilizing members is a plurality …” Examiner believes this to be a grammatical error and will interpret as “wherein the plurality of stabilizing members are a plurality …”
Claim 27 recites “wherein the plurality of stabilizing members is configured to …” Examiner believes this to be a grammatical error and will interpret as “wherein the plurality of stabilizing members are configured to …”
Claim 27 further recites “… such that the plurality of stabilizing members is in contact with …” Examiner believes this to be a grammatical error and will interpret as “… such that the plurality of stabilizing members are in contact with …”
Claim 28 recites “wherein the plurality of stabilizing members has a plurality …” Examiner believes this to be a grammatical error and will interpret as “wherein a plurality of stabilizing members have a plurality …”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 12, and 16 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the number of utilities between the tower and the assembly fixture” in the third paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim.
Claim 1 further recites the limitation “the number of utilities” in the third paragraph. It is unclear as to whether Applicant intends the limitation to refer to the ‘number of utilities’ or the ‘number of utilities between the tower and the assembly fixture,’ each of which are previously recited in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the number of utilities between the tower and the assembly fixture.”
Claim 1 further recites the limitation “the set of coupling units” in the fifth paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘set of coupling unit of the utility coupler,’ the ‘set of coupling units associated with the utility fixture,’ or the ‘set of coupling units of an assembly fixture,’ each of which have been previously set forth in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the set of coupling units associated with the utility fixture.”
Claim 16 recites the limitation “a number of utility cables configured to carry a number of utilities.” It is unclear as to whether Applicant intends the limitation to refer to the ‘number of utility cables’ and ‘number of utilities’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of a ‘number of utility cables’ and a second set of a ‘number of utilities,’ separate and independent from the ‘number of utility cables’ and ‘number of utilities’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the number of utility cables configured to carry the number of utilities.”
Claim 20 recites the limitation “a tower coupling unit.” It is unclear as to whether Applicant intends to refer to the ‘tower coupling unit’ previously set forth in claim 1, or 
Claim 20 further recites the limitation “a number of internal mobile platforms.” It is unclear as to whether Applicant intends the limitation to refer to the ‘internal mobile platform’ previously recited in claim 1, or whether Applicant intends to set forth a second set of ‘internal mobile platforms’ which are separate and independent from the ‘internal mobile platforms’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “a number of the internal mobile platforms.”
Claim 20 further recites the limitation “the number of platforms levels.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the number of platform levels.”
Claim 24 recites the limitation “the number of utilities between the tower and the assembly fixture.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a number of utilities between the tower and the assembly fixture.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 – 6, 12, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafenrichter (U.S. Patent Number 6,513,231, cited in IDS.
As to claim 1, Hafenrichter teaches an apparatus (abstract) comprising: a tower having a base structure, a number of platform levels associated with the base structure, configured to mate with a corresponding set of coupling units associated with a utility fixture to form an interface configured to provide a connection with a number of utilities (column 8, lines 42 – 65, wherein the ‘coupling members of the workstations’ are the ‘coupling units’ and the ‘coupling member of the assembly jig’ is the ‘coupling units associated with the utility fixture’), the tower coupling unit is configured to connect to a coupling unit of an assembly fixture to couple a number of utilities between the tower and the assembly fixture such that the tower is configured to function as a conduit to distribute the number of utilities between the tower and the assembly fixture to the assembly fixture, the assembly fixture being configured to hold and support a fuselage assembly (column 8, lines 42 – 65, wherein the ‘assembly jig’ is the ‘assembly fixture’); the number of utility cables are configured to carry the number of utilities received from the set of coupling units associated with the utility fixture to a number of internal mobile platforms (figure 6, the illustrated cables being the ‘utility cables’; column 8, lines 42 – 65); and a vehicle that is coupled to the base structure (figure 2, element 32 being the ‘vehicle’; column 5, lines 49 – 62). Examiner notes that element 32 may reasonably be considered a ‘vehicle’ because “vehicle” is defined by Merriam-Webster’s Dictionary as “a means or carrying or 
As to claim 4, Hafenrichter teaches that the tower is an operator tower (figure 2, element 30).
As to claim 5, the number of platforms of the tower of Hafenrichter is capable of providing access to an interior of a fuselage assembly. 
As to claim 6, Hafenrichter teaches that the number of platform levels comprises: a first platform level that is configured to provide access to a cargo floor of a fuselage assembly (figure 2, element 34 being the ‘first platform level’); and a second platform level that is configured to provide access to a passenger floor of the fuselage assembly (figure 2, element 36 being the ‘second platform level’).
As to claim 12, Hafenrichter teaches that the tower is located in a selected tower position within an assembly area relative to a utility fixture (figures 1, 5, and 6, element 20 being the ‘utility fixture’; column 8, lines 31 – 57).
As to claim 16, Hafenrichter teaches a cable management system associated with the base structure of the tower, wherein the cable management system capable of managing a number of utility cables carrying a number of utilities (column 8, lines 42 – 65, wherein the ‘quick-connect couplers’ are the ‘cable management system’). Examiner notes that the ‘quick-connect couplers’ of Hafenrichter are known in the art to connect to an electrical cable, water hose, pneumatic or vacuum hose, or data cable. Therefore, they are capable of ‘managing’ the given cable or hose.
As to claim 20, Hafenrichter further teaches the apparatus comprising: a coupling structure associated with the base structure (column 8, lines 42 – 67, wherein one of the ‘cooperative coupling member of the workstations’ or one of the ‘quick-disconnects’ is the ‘coupling structure’); a number of the internal mobile platforms located on the number of platform levels (column 9, lines 10 – 16, wherein the ‘portable numerically controlled drilling machines’ are the ‘internal mobile platforms’); and a number of cable management system associated with the base structure (column 8, lines 42 – 67, wherein a third one of the ‘cooperative coupling member of the workstations’ or one of the ‘quick-disconnects’ is the ‘cable management system’). Examiner notes that the ‘quick-connect couplers’ of Hafenrichter are known in the art to connect to an electrical cable, water hose, pneumatic or vacuum hose, or data cable. Therefore, they are capable of ‘managing’ the given cable or hose.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 3, 17 – 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter as applied to claim 1 above, and further in view of Frauen (U.S. Patent Application Publication Number 2006/0182558).
As to claim 3, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure 
As to claim 17, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure (figure 1, element 4 being the ‘vehicle’; page 2, paragraph 23), wherein the vehicle acts to move the tower via a set of wheels (figures 1 and 2, elements 33 – 36 being the ‘wheels’; page 3, paragraph 31). Frauen further teaches the vehicle being an autonomous vehicle that acts to move the tower to a precise location by following a plurality of receptacles (figures 1 and 2, elements 29 – 32 being the ‘receptacles’; pages 3 and 4, paragraphs 27 – 28 and 39), wherein the vehicle employs a laser tracking 
As to claim 18, Frauen teaches that the laser tracking system comprises: a number of laser tracking devices associated with the base structure (figures 2 and 3, elements 29 – 32 being the ‘laser tracking devices’; page 3, paragraphs 28 – 30).
As to claim 19, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure (figure 1, element 4 being the ‘vehicle’; page 2, paragraph 23), wherein the vehicle acts to move the tower via a set of wheels (figures 1 and 2, elements 33 – 36 being the ‘wheels’; page 3, paragraph 31). Frauen further teaches the vehicle being an autonomous vehicle that acts to move the tower to a precise location by following a number of radar targets associated with the base structure (figures 1 and 2, elements 29 – 32 being the ‘radar targets’; pages 3 and 4, paragraphs 27 – 28 and 39). Examiner notes that the radar targets are ‘associated’ with the base structure, because Frauen teaches that the radar targets are positioned in areas that it is desired for the base 
As to claim 27, Hafenrichter teaches the vehicle moves the tower via wheels (column 5, lines 49 – 57), but does not teach the structure of the vehicle or how the vehicle moves tower. Frauen teaches an apparatus comprising a tower have a base structure (figure 1, elements 2 and 6 being the ‘tower’ with element 2 being the ‘base structure’; page 2, paragraph 23) and a vehicle that is coupled with the base structure (figure 1, element 4 being the ‘vehicle’; page 2, paragraph 23), wherein the vehicle acts to move the tower via a set of wheels (figures 1 and 2, elements 33 – 36 being the ‘wheels’; page 3, paragraph 31). Frauen further teaches the tower comprising a plurality of stabilizing member associated with the base structure (figures 1 and 2, elements 17 – 20 being the ‘stabilizing members’; page 3, paragraph 27), wherein the plurality of stabilizing members are configured to stabilize the base structure relative to a floor (figures 1 and 2, elements 17 – 20; page 3, paragraphs 27 – 30), and wherein the vehicle is configured to lift the base structure such that a load of the tower is transferred from the plurality of stabilizing members to the vehicle, and wherein the vehicle is configured to lower the tower such that the plurality of stabilizing members are in contact with the floor and the load is carried by the plurality of stabilizing members 
As to claim 28, Frauen teaches that the plurality of stabilizing members have a plurality of leveling member configured to level the base structure relative to the floor (figure 1, elements 21 – 24; page 3, paragraphs 28 – 29).
Claims 21, 22, and 24 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter in view of Frauen.
As to claims 21 and 24, the discussion of claims 1 and 27 are discussed herein.
As to claim 22, the discussion of claim 28 is incorporated herein.
As to claim 25, the discussion of claim 20 is incorporated herein.
As to claim 26, Hafenrichter teaches an internal robotic device physically attached to the internal mobile platform (column 9, lines 13 – 16, wherein the ‘portable numerically controlled drilling machine’ is the ‘internal robotic device’).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter in view of Frauen as applied to claim 21 above, and further in view of Spagnoli (U.S. Patent Number 4,440,265).
As to claim 23, Frauen teaches that the plurality of stabilizing members acting to lift the tower, Frauen does not the structure of the plurality of stabilizing members themselves. Spagnoli teaches an apparatus comprising a plurality of stabilizing member which act to lift a frame (figures 1, 3, and 5, elements 5 and 6 being the ‘plurality of stabilizing members’; column 5, lines 13 – 18 and column 6, lines 1 – 10). It would have been obvious to one skilled in the art to employ the hydraulic cylinders of Spagnoli for the stabilizing members of Frauen, because one skilled in the art would have appreciated that hydraulic cylinders are a known way to efficiently, quickly, and precisely raise and lower the tower.
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. Applicant argues, on page 9, that Hafenrichter does not teach a ‘utility coupler that comprises a set of coupling units configured to mate with a corresponding set of coupling units associated with a utility fixture to form an interface configured to provide a connection with a number of utilities’ or a ‘tower coupling unit is configured to connect to a coupling unit of an assembly fixture to couple a number of utilities between the tower and the assembly fixture such that the tower is configured to function as a conduit to distribute the number of utilities between the tower and the assembly fixture to the assembly fixture.’ Examiner disagrees. Hafenrichter teaches both a utility coupler and tower coupling unit, each of which are configured to mate or connect with a corresponding set of coupling units to provide utilities between the mated coupling units (figure 2, column 5, lines 49 – 62, column 8, lines 42 – 65, wherein the ‘coupling members of the workstations’ is the ‘tower coupling unit’ and the ‘utility coupler,’ wherein capable for use as recited in the above limitations. Examiner notes that the above cited limitations merely recite functional language and do not actually require the ‘utility coupler to mate with a corresponding set of coupling units to form an interface to provide a connection with a number of utilities’ nor do they actually require the ‘tower coupling unit to connect to a coupling unit of an assembly fixture to couple the number of utilities between the tower and the assembly fixture such that the tower distributes the number of utilities to the assembly fixture.’
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726